Citation Nr: 1624783	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, claimed as knee pain and arthritis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her July 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  A Board hearing was scheduled for April 2015, but the Veteran subsequently cancelled her hearing.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

Although the Veteran has specifically claimed service connection for PTSD, the record contains a diagnosis of major depression made by a VA psychologist.  Accordingly, her claim has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD and major depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A bilateral knee disability was noted on the Veteran's service entrance examination. 

2.  The Veteran's pre-existing bilateral knee disability did not undergo a permanent worsening during service, and was not aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability, claimed as knee pain and arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if   any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2010. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and some personnel records.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153  applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2016); Jensen, 19 F.3d at 1417.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
	
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flair-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf  be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's STRs include a June 1990 entrance examination noting that the Veteran had status post bilateral anterior cruciate ligament (ACL) repair with residual laxity, limitation of flexion, and early degenerative changes.  A January 1991 note from a physician indicated that the Veteran had had surgery in 1984 and 1985 and bilateral knee arthritis.  In June 1992, the Veteran was seen for severe right knee pain during an emergency care visit.  The examiner noted that she had pain but that she was ambulatory and prescribed Motrin for the pain.  The Veteran was seen for a follow-up visit regarding the right knee a few weeks later and was told to continue the Motrin and was placed on limited duty for three days.  The Veteran did not complete a separation examination. 

Relevant post-service medical records contain a VA treatment note from August 2010 which indicated that the Veteran had bilateral ligament and cartilage and patella surgeries in the past and stated that there were no current complaints.  A   VA treatment note from December 2010, noted that the Veteran had bilateral knee osteoarthrosis and that she was not currently on any nonsteroidal anti-flammatory drugs.  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that she had knee problems with no injury.  She stated that she underwent left knee surgery in July 1984 and underwent right knee surgery in July 1986.     She reported that she currently had knee pain and stiffness and that she was not being treated for her knees.  X-rays of both knees revealed moderately advanced degenerative changes with evidence of previous bilateral knee surgery.  The examiner diagnosed the Veteran with bilateral knee moderately advanced degenerative joint disease.  The examiner opined that the Veteran's bilateral     knee arthritis was less likely as not due to or permanently increased beyond the natural progression in military service.  In support of this conclusion, the examiner stated that the claims filed showed that the Veteran was only seen in June 1992 towards the end of active duty for knee pain.  Furthermore, there was no other treatment for a knee disability during service or following separation from service.  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  The Veteran's June 1990 entrance examination noted a pre-existing knee disability; therefore, the presumption of soundness does not attach and the burden  is on the Veteran to show that an increase in her bilateral knee disability occurred during service.  See 38 U.S.C.A. § 1153.  On this question, the VA examiner concluded that the Veteran's pre-existing bilateral knee disability did not undergo   a permanent worsening.  The examiner's rationale is consistent with and considered the evidence of record, and provided an adequate rationale for the conclusion reached.  Accordingly, the Board affords this opinion great probative weight.   There is no medical opinion to the contrary.

While the Veteran believes that her pre-existing bilateral knee disability was aggravated by service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding whether her bilateral knee disability was aggravated by service is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, a bilateral knee disability was noted on the Veteran's entrance examination, and the most probative evidence demonstrates that the condition      was not permanently worsened during service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for bilateral knee arthritis.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for bilateral knee arthritis is denied. 


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for service connection an acquired psychiatric disorder.

The Veteran was afforded a VA examination in December 2010 in connection with her claim for service connection for PTSD.  Subsequently, after a review of the claims file the same examiner provided an addendum opinion in February 2011.  The examiner determined that the Veteran met the diagnostic criteria for PTSD,   but that such diagnosis was due to childhood stressors and not military service.  

However, VA treatment records reflect a diagnosis of major depressive disorder in June 2010, and in June 2011 it was noted that her history was suggestive of bipolar disorder.  In light of this, the Board finds that remand for a new VA examination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since February 2011 and associate them with the claims file. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please provide diagnoses for any psychiatric disorders identified.

(b) For any psychiatric disorder identified, as well as major depressive disorder diagnosed in VA treatment records, is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  The examiner should explain why or why not.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplement statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


